JANVIER, Judge.
This suit for the cost of repairing an automobile results from a collision which occurred at an auxiliary neutral ground crossing of Canal Street near the intersection of Jefferson Davis Parkway, in New Orleans. The accident took place on May 11, 1958, at about 10:35 o’clock at night.
The defendant and reconvenor, Samuel Martino, appeals from a judgment against him in favor of the plaintiff, Fred Manget, and the United States Fidelity & Guaranty Co., and dismissing his reconventional demand against Manget.
The plaintiff, Manget, was operating his car out Canal Street going towards Lake Pontchartrain, and the defendant, Martino, having turned from the upper roadway of Canal Street across the auxiliary crossing, was attempting to turn left in completing a U-turn when the collision took place.
Manget had secured collision insurance from United States Fidelity & Guaranty Company. The total cost of repairing the damage to his car was $393.18 and his insurer paid $293.18, Manget himself paying the remaining $100. The insurer, having secured from Manget a subrogation pro tanto, joined with him in bringing suit against Martino.
It is stipulated that the total cost of repairing the Manget car was $393.18 as alleged.
Martino denied any negligence on his part, and alleged that the accident had resulted from the fact that Manget, in driving out Canal Street, operated his car at too high a rate of speed, did not maintain a proper lookout, and ran into the Martino car which, having completed the U-turn, was ahead of the Manget car a sufficient distance for Manget to have avoided it had he operated his car at reasonable speed and had he been on the alert.
Manget, on the other hand, contends that Martino made the U-turn through the auxiliary crossing of the neutral ground and entered the roadway ahead of him when it was no longer possible for him to bring his car to a stop or to avert the collision.
The record leaves no doubt at all that Martino turned to his left across the auxiliary crossing of the Canal Street neutral ground and entered the lower roadway of Canal Street in front of the Manget car when the latter could no longer be brought to a stop.
We find no fault whatever in Manget and are convinced that the sole cause of the accident was the negligence of Martino.
The judgment appealed from is affirmed at the cost of defendant-appellant.
Affirmed.